Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the additional section . . .the first section".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the additional section ".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, 12-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willey (US 20120262667 A1), in view of Kim (US 20070121061 A1).
Regarding Claim 1, Willey teaches: Audio eyeglasses (Figs. 1-2, 11, 13-15; ¶ [0061]), comprising: a frame for resting on a head of a user (at least temple 102, lens region 103/104), the frame comprising: a lens region (lens housing 103); a pair of arms extending from the lens region (first and second temple 102 from Abstract); a hinge coupling each of the pair of arms with the lens region (each temple pivots around fastener 105); and a cable extending through each hinge (electrical conductors 107/108), wherein each hinge comprises: a body defining a cavity accommodating the cable (each hinge area shown in Fig. 13 has a cavity therein where 113 reside); and a hinge mechanism within the body (fastener 105). Willey does not teach: the hinge mechanism comprising: a spring located in the lens region, the spring comprising at least one lever arm extending within the cavity; and a cam member contacting the lever arm of the spring, wherein the cam member comprises: a first contact surface for resisting kickback from the spring when the audio eyeglasses are in a fully open position, and a second, distinct contact surface for resisting kickback from the spring when the audio eyeglasses are in a fully closed position. In a related field, Kim teaches: hinge mechanism (Fig. 14) comprising: a spring located in the lens region (40), the spring comprising at least one lever arm (“plate type spring”) extending within the cavity (32); and a cam member contacting the lever arm of the spring (second member 20 including cam (d)), wherein the cam member comprises: a first contact surface (e) for resisting kickback from the spring when the audio eyeglasses are in a fully open position (see Fig. 12), and a second, distinct contact surface (e’) for resisting kickback from the spring when the audio eyeglasses are in a fully closed position (see Fig. 14 as well as ¶ [0042]-[0046]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Willey, which lacks a spring for maintaining open and closed states of its frame, with the spring and cam features of Kim. Motivation for doing so would lie in properly maintaining two distinct states of the frame for a worn and unworn state which would lend to protecting the frame from damage.
Regarding Claim 2, Willey, in view of Kim, teaches: wherein the first contact surface has a first surface profile and the second contact surface has a second, distinct surface profile (Kim: Figs. 12-14, e and e’).
Regarding Claim 3, Willey, in view of Kim, teaches: wherein the second contact surface has a notch that limits an area of contact with the at least one lever arm (Kim: Figs. 12-14, concave surface e’).
Regarding Claim 4, Willey, in view of Kim, teaches: wherein in the fully closed position, the at least one lever arm applies a force to the second contact surface to maintain the fully closed position regardless of an orientation of the audio eyeglasses. (Kim: Figs. 12-14, ¶ [0044]).
Regarding Claim 5, Willey, in view of Kim, teaches: wherein in the fully open position, the at least one lever arm applies a force to the first contact surface to maintain the fully open position regardless of an orientation of the audio eyeglasses. (Kim: Figs. 12-14, ¶ [0044]).
Regarding Claim 6, Willey, in view of Kim, teaches: further comprising a pin (30) about which the cam is configured to rotate, wherein the cam comprises a vertically extending hole accommodating the pin. (Kim: Figs. 12-14, ¶ [0037]-[0039]).
Regarding Claim 9, Willey, in view of Kim, teaches: an electro-acoustic transducer at least partially housed in the frame and comprising a sound-radiating surface for providing an audio output (Willey: speaker, ¶ [0061]).
Regarding Claim 10, Willey, in view of Kim, teaches: further comprising at least one microphone in the frame (Willey: microphone, ¶ [0061]), wherein the hinge permits movement of the additional section relative to the first section (as modified).
Regarding Claim 12, Willey teaches: Audio eyeglasses (Figs. 1-2, 11, 13-15; ¶ [0061]), comprising: a frame for resting on a head of a user (at least temple 102, lens region 103/104), the frame comprising: a lens region (lens housing 103); a pair of arms extending from the lens region (first and second temple 102 from Abstract); a hinge coupling each of the pair of arms with the lens region (each temple pivots around fastener 105); and a cable extending through each hinge (electrical conductors 107/108), wherein each hinge comprises: a body defining a cavity accommodating the cable (each hinge area shown in Fig. 13 has a cavity therein where 113 reside); and a hinge mechanism within the body (fastener 105). Willey does not teach: the hinge mechanism comprising: a spring located in the lens region, the spring comprising at least one lever arm extending within the cavity; and a cam member contacting the lever arm of the spring, wherein the cam member comprises a notch along a contact surface for resisting kickback from the spring when the audio eyeglasses are in a fully closed position. In a related field, Kim teaches: hinge mechanism (Fig. 14) comprising: a spring located in the lens region (40), the spring comprising at least one lever arm (“plate type spring”) extending within the cavity (32); and a cam member contacting the lever arm of the spring (second member 20 including cam (d)), wherein the cam member comprises a notch along a contact surface for resisting kickback from the spring when the audio eyeglasses are in a fully closed position (see Fig. 14 as well as ¶ [0042]-[0046]; concave surface e’ is read as the notch). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Willey, which lacks a spring for maintaining open and closed states of its frame, with the spring and cam features of Kim. Motivation for doing so would lie in properly maintaining two distinct states of the frame for a worn and unworn state which would lend to protecting the frame from damage.
Regarding Claim 13, Willey, in view of Kim, teaches: wherein the cam member comprises a bend for resisting kickback from the spring when the audio eyeglasses are in a fully open position (as shown).
Regarding Claim 14, Willey, in view of Kim, teaches: wherein the cam comprises a protrusion adjacent to the notch (Kim: at ‘d’ location in Fig. 14).
Regarding Claim 15, Willey, in view of Kim, teaches: wherein in the fully closed position, the at least one lever arm contacts the cam member only at the protrusion (as shown in Fig. 12).
Regarding Claim 17, Willey, in view of Kim, teaches: further comprising a pin (30) about which the cam is configured to rotate, wherein the cam comprises a vertically extending hole accommodating the pin. (Kim: Figs. 12-14, ¶ [0037]-[0039]).
Regarding Claim 19, Willey, in view of Kim, teaches: an electro-acoustic transducer at least partially housed in the frame and comprising a sound-radiating surface for providing an audio output (Willey: speaker, ¶ [0061]): and at least one microphone in the frame (Willey: microphone, ¶ [0061]), wherein the hinge permits movement of the additional section relative to the first section (as modified).
Regarding Claim 20, Willey teaches: Audio eyeglasses (Figs. 1-2, 11, 13-15; ¶ [0061]), comprising: a frame for resting on a head of a user (at least temple 102, lens region 103/104), the frame comprising: a lens region (lens housing 103); a pair of arms extending from the lens region (first and second temple 102 from Abstract); a hinge coupling each of the pair of arms with the lens region (each temple pivots around fastener 105); and a cable extending through each hinge (electrical conductors 107/108), wherein each hinge comprises: a body defining a cavity accommodating the cable (each hinge area shown in Fig. 13 has a cavity therein where 113 reside); and a hinge mechanism within the body (fastener 105). Willey does not teach: the hinge mechanism comprising: a spring located in the lens region, the spring comprising at least one lever arm extending within the cavity; and a cam member contacting the lever arm of the spring, wherein the cam member comprises a set of contact surfaces for directing a force from the at least one lever arm to separately maintain the audio eyeglasses in a fully closed position, and a fully open position, respectively. In a related field, Kim teaches: hinge mechanism (Fig. 14) comprising: a spring located in the lens region (40), the spring comprising at least one lever arm (“plate type spring”) extending within the cavity (32); and a cam member contacting the lever arm of the spring (second member 20 including cam (d)), wherein the cam member comprises a set of contact surfaces (e, e’) for directing a force from the at least one lever arm to separately maintain the audio eyeglasses in a fully closed position, and a fully open position, respectively (see Figs. 12-14 and ¶ [0042]-[0046]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Willey, which lacks a spring for maintaining open and closed states of its frame, with the spring and cam features of Kim. Motivation for doing so would lie in properly maintaining two distinct states of the frame for a worn and unworn state which would lend to protecting the frame from damage.

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willey (US 20120262667 A1), in view of Kim (US 20070121061 A1), and further view of Jinyou (CN 20167332, provided by Applicant).
Regarding Claims 7, 18, Willey, in view of Kim, does not teach: wherein the spring comprises a double-torsion spring. In a related field, Jinyou teaches to use a double torsion spring for a hinge location of an eyeglass frame (Fig. 2). It would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention use a double torsion spring for the spring of the hinge mechanism. Motivation for doing so would lie in altering the force required to either open or close the hinge mechanism to switch between use states.

Allowable Subject Matter
Claims 8, 11, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651